DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 3-14, 16-17 and 19-35 have been considered but not found persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges fail to disclose a load controlling device configured to reduce export of renewable electrical energy to the power grid, they also fail to disclose the reduction of export of renewable electrical energy to the power grid whilst maintaining connection between the renewable energy generator and the electrical power grid as the present claims (as amended) recite, the Examiner respectfully disagrees. 

All other remarks are considered by the Examiner but not considered persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14, 16, 17, 19-26, 31-33 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Haines (U.S. 2009/0027932)  in view of Fanney (U.S. 5,293,447). 
Regarding claim 1 Haines discloses a load controlling device (Fig. 8 420 para 0058) simultaneously operably connected to both an electrical power grid (Grid) and at least one renewable electrical energy generator (solar panels) for controlling at least one of a plurality of electrical loads (AC loads), the load controlling device configured to reduce export of renewable electrical energy to the power grid 


, said plurality of electrical loads supplied by at least one renewable energy generator and/or the electrical power grid (Fig. 9A), wherein the at least one renewable electrical energy is configured to  derive energy from a renewable energy source (solar panels and battery); said load controlling device (Fig. 8) comprising: and; 
a second energy sensor for sensing either one or more of an AC voltage, current or power of an electrical mains supply associated with the electrical power grid (¶[0036]-[0037]):
 a controller means for determining the amount of electrical load that can be connected or disconnected on the basis of the measured energy parameter and the AC voltage, current and/or power sensed from the electrical mains supply: and (¶[0036]); 
a switching device (92-95 and 900) for connecting and disconnecting the at least one electrical load based on an output of the controller means (Fig. 3 & 8 92-95); and 
Yet, Haines in a different embodiment teaches the energy parameter varies the output of the controller means varies to cause the switching device to connect and disconnect electrical loads such that export of renewable electrical energy to the electrical power grid is reduced (¶ [0037] …The controller 46 is further coupled to the AC load lines 
Therefore it would have been obvious to one ordinary skill in the art at the time of filing to combine the embodiments of Haines in order to maximize power use and generated in real time and preventing abnormal power conditions. 
Further the combination of embodiments of Haines do not disclose a first energy sensor for measuring an energy parameter, the energy parameter being directly proportional to the output of the at least one renewable energy generator .
However, in the field of system wherein the load characteristics of a load is matched to the power generation characteristics of a photovoltaic array for maximum efficiency teaches a first energy sensor for measuring an energy parameter, the energy parameter being directly proportional to the output of the at least one renewable energy generator (Fig. 4: 52, 54 and 56 Col line 5 to Col 7 line 40 ; Fanney).
Therefore it would have been obvious to one having ordinary skill at the time of the invention to modify the system of Haines by having a first energy sensor for measuring an energy parameter, the energy parameter being directly proportional to the output of the at least one renewable energy generator in order to maximum efficiency of the renewable source and thus minimizing the use of non-renewable resources. 
Regarding claim 3 Haines in view of Fanney teaches at least one solar photovoltaic generator the energy sensor comprises a solar photovoltaic panel with similar characteristics as those of the at least one generator and aligned substantially with the same orientation and inclination as the at least one solar photovoltaic generator, such that the energy parameter and the amount of energy output by the photovoltaic panel is 
Regarding claim 4 Haines and Fanney do not disclose wherein the energy parameter and the amount of energy output by the photovoltaic panel is a percentage of the amount of energy output by the at least one solar photovoltaic generator.
However, manipulating input and output parameters or as claimed the energy parameter and the amount of energy output by the photovoltaic panel is a percentage of the amount of energy output by the at least one solar photovoltaic generator is not considered novel in each system of the prior art a microprocessor/control device is manipulating input data and outputting control signals in a continuous manner during these process several data values are manipulated as claimed by applicant. Therefore it would have been obvious to modify the system of Haines in view of Fanney to have the energy parameter and the amount of energy output by the photovoltaic panel is a percentage of the amount of energy output by the at least one solar photovoltaic generator in order to achieve system control over input parameters and control signals.    
Regarding claim 5 Haines in view of Fanney teaches comprising at least one solar photovoltaic generator and wherein the energy sensor comprises a solar irradiance meter located using the same orientation and inclination as the at least one solar photovoltaic generator, such that the energy parameter and the amount of energy output by the solar irradiance meter is directly proportional to the amount of energy output by the at least one solar photovoltaic generator (Fig. 5: 10 & col 4 line 45-59; Fanney).
Regarding claim 6 Haines in view of Fanney disclose wherein the switching device will close and open as the value of the solar irradiance meter increases and decreases 
Regarding claim 7 Haines in view of Fanney disclose comprising at least one solar photovoltaic generator wherein the energy sensor comprises a bi-directional voltage and/or current sensing device which senses the DC voltage, current and power from the at least one solar photovoltaic generator (Fig. 5: 52 & 54; Fanney).
Regarding claim 8 Haines in view of Fanney disclose the energy sensor is located in any one or more of the following locations:
a) on the DC side of the inverter; b) at or near the DC isolation switch at the output of the photovoltaic generator; and/or c) in parallel with one or more photovoltaic panels in the photovoltaic generator (Fig. 5; Fanney).
Regarding claim 9 Haines in view of Fanney disclose comprising a solar photovoltaic generator and an inverter for converting the direct current (DC) from the solar photovoltaic generator to alternating current (AC) (36).
Regarding claim 10 Haines in view of Fanney disclose the energy sensor comprises a bi-directional voltage and/or current sensing device which senses the AC voltage, current and power from the inverter (Fig. 5: 54 & 54; Fanney).
Regarding claim 11 Haines in view of Fanney disclose the energy sensor comprises a bi-directional voltage and/or current sensing device which is built in for the inverter to sense the AC voltage, current and power(Fig. 5: 54 & 54; Fanney).
Regarding claim 12 Haines in view of Fanney disclose the inverter is programmable to recognize its output power (¶[0036]-[0037] CSI mode or in a VSI mode) and operable to connect or disconnect an electrical load as the output of the inverter 
Regarding claim 13 Haines in view of Fanney disclose the energy sensor comprises a bi-directional voltage and/or current sensing device (420; Haines).
Regarding claim 14 Haines in view of Fanney disclose the current sensing device is a whole current measuring device (Fig. 5: 52 & 54; Fanney) or a current transformer which uses a primary conductor as the primary winding and a secondary coil that is coiled around a toroidal core that is positioned around a main conductor to measure the current.
Regarding claim 16 Haines in view of Fanney disclose a voltage sensing device. 
Yet do not disclose that it is a voltage transformer or a potential transformer such as an instrument transformer.
However, the use of the claimed devices would be within the skill of an ordinary artisan as they are commercially available and are used as intended. Thus, modifying the system of Haines in view of Fanney by having a particular voltage measuring device would have been obvious in order to ascertain voltage output.  
Regarding claim 17 Haines in view of Fanney disclose the controller means further comprises a processing means that receives a signal representing the energy parameter and determines the amount of electrical load that can be connected or disconnected to accommodate the amount of available power from reusable energy sources (420 ; Haines).
Regarding claim 19 Haines in view of Fanney disclose the processing means further comprises a switch on value and a switch off value for controlling the amount of 
Regarding claim 20 Haines in view of Fanney disclose the switch off value and the switch on value are two different values (¶ [0037] …The controller 46 {same as 420} is further coupled to the AC load lines 62-65 and is further configured to control the state of switches 42-45 dependent on power available from the converter 36 from the solar panels 16, …; Haines).
Regarding claim 21 Haines in view of Fanney disclose the switch on and the switch off value is a variable control which can be manually adjusted or is automatically adjusted according to computer instruction code executed in the processing means (¶ [0053] ; Haines).
Regarding claim 22 Haines in view of Fanney disclose the switching device further comprises an electrically controlled switch operable by the processing means to connect and disconnect electrical loads (Fig, 9A; Haines).
Regarding claim 23 Haines in view of Fanney disclose the electrically controlled switch comprises a switching circuit in the controller means and an electromagnetic coil and contacts located in line with the at least one electrical load to connect or disconnect the at least one electrical load (Fig, 9A ; Haines).
Regarding claim 24 Haines in view of Fanney disclose the device comprises a plurality of electrically controlled switches that are operable by the processing means to connect and disconnect a plurality of electrical loads (92-58 & 900 ; Haines).

Regarding claim 26 Haines in view of Fanney disclose the switches and associated electrical loads are operable according to the computer instruction code executed by the processing means and programmed to control the amount of load that is connected or disconnected as the energy parameter varies (¶[0053] ; Haines).
Regarding claim 31 Haines in view of Fanney disclose a data network for transferring information between the plurality of electrical loads, the renewable energy generator, the energy sensor, the controller means, the switching device and the electrical power grid (¶ [0058] ; Haines).
Regarding claim 32 Haines in view of Fanney disclose a method for controlling at least one of a plurality of electrical loads thereby reducing export of renewable electrical energy to an electrical power grid, said plurality of electrical loads supplied by at least one renewable energy generator and/or the electrical power grid, wherein the at least one renewable energy is configured to  derive energy from a renewable energy source; said method comprising the steps of: 
b)    sensing either one or more of an AC voltage, current or power from a mains
power supply associated with the electrical power grid using a second energy
sensor (Fig. 3: 420 ¶ [0035]);

Yet, Haines in a different embodiment teaches d) connecting and/or disconnecting the electrical loads based on an output of the controller means, wherein the controller is configured to reduce export of renewable energy to the power grid; (¶ [0037] …The controller 46 is further coupled to the AC load lines 62-65 and is further configured to control the state of switches 42-45 dependent on power available from the converter 36 from the solar panels 16…; Haines) whilst maintaining connection between the renewable energy generator and the electrical power grid (Please see rejection of claims 1 & 0003  with excess energy provided by the solar systems being sent to the grid, ; Haines).;.
Therefore it would have been obvious to one ordinary skill in the art at the time of filing to combine the embodiments of Haines in order to maximize power use and generated in real time and preventing abnormal power conditions. 
Further the combination of embodiments of Haines do not disclose a) measuring an energy parameter using an energy sensor; and wherein the energy parameter equates to a value representative of the amount of renewable energy output by the energy sensor, the energy parameter of the energy sensor being proportional to the output of the at least one renewable energy generator.
However, Fanney in the field of system wherein the load characteristics of a load is matched to the power generation characteristics of a photovoltaic array for maximum efficiency teaches measuring an energy parameter using an energy sensor; and wherein the energy parameter equates to a value representative of the amount of renewable 
Therefore it would have been obvious to one having ordinary skill at the time of the invention to modify the system of Haines by having measuring an energy parameter using an energy sensor; and wherein the energy parameter equates to a value representative of the amount of renewable energy output by the energy sensor, the energy parameter of the energy sensor being proportional to the output of the at least one renewable energy generator in order to maximum efficiency of the renewable source and thus minimizing the use of non-renewable resources. 
Regarding claim 33 Haines in view of Fanney disclose wherein the power flowing across a main switch connecting the power grid to an end user premises is measured and the method further comprises the steps of: e) connecting non-essential electrical loads to absorb available electrical power supplied by renewable energy generators in the event that power flow from the premises to the power grid occurs (¶[0037] …The controller 46 {same as 420} is further coupled to the AC load lines 62-65 and is further configured to control the state of switches 42-45 dependent on power available from the converter 36 from the solar panels 16, … & ¶[0059]-[0061] and [0069] ; Haines).
Regarding claim 35 Haines in view of Fanney disclose Computer instruction code executable on a computer processor for controlling at least one of a plurality of electrical loads, said plurality of electrical loads being supplied by at least one renewable energy generator or an electrical power grid, wherein the at least one renewable energy generator derives energy from a renewable energy source; the computer instruction code 
Further the combination of embodiments of Haines do not disclose a second energy sensor and wherein the energy parameter is a value representative of the amount of renewable energy output by the energy sensor, the energy parameter of the energy sensor being proportional to the output of the at least one renewable energy generator.
However, Fanney in the field of system wherein the load characteristics of a load is matched to the power generation characteristics of a photovoltaic array for maximum efficiency teaches a second energy sensor and wherein the energy parameter is a value representative of the amount of renewable energy output by the energy sensor, the energy parameter of the energy sensor being proportional to the output of the at least one renewable energy generator(Fig. 4: 52, 54 and 56 Col line 5 to Col 6 line 40 ; Fanney).
Therefore it would have been obvious to one having ordinary skill at the time of the invention to modify the system of Haines by having a second energy sensor and wherein the energy parameter is a value representative of the amount of renewable energy output . 
Claims 27-30 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Haines and Fanney in view of (U.S. Hummel 2011/0276269).
Regarding claim 27 Haines in view of Fanney teaches the system of claim 1. 
Yet does not disclose the plurality of electrical loads comprises at least one controlled load and at least one uncontrolled load.
However, Hummel in the field of systems and methods for forecasting solar power output of photovoltaic plants teaches the plurality of electrical loads comprises at least one controlled load and at least one uncontrolled load (critical and noncritical loads ¶ [0069])
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Haines and Fanney by having a plurality of electrical loads comprises at least one controlled load and at least one uncontrolled load as taught by Hummel in order to maximize power usage generated by the photovoltaic system for a short period of time without significant effects. 
Regarding claim 28 Haines and Fanney in view of Hummel teach wherein the plurality of loads comprises fixed and variable loads (¶ [0069] l Hummel).
Regarding claim 29 Haines and Fanney in view of Hummel teach at least one of the controlled loads comprises at least one variable load (¶ [0069] l Hummel).

Regarding claim 34 Haines in view of Fanney teach the method of claim 32. 
Yet does not disclose the step of f) disconnecting non-essential electrical loads in the event that the measurement of power flowing through the main switch connecting the power grid to the premises indicates that power draw from the grid is approaching the peak demand threshold as defined by the network utility.
However, Hummel in the field of systems and methods for forecasting solar power output of photovoltaic plants teaches the step of disconnecting non-essential electrical loads in the event that the measurement of power flowing through the main switch connecting the power grid to the premises indicates that power draw from the grid is approaching the peak demand threshold as defined by the network utility (¶ [0069] Hummel).
Therefore, it would have been obvious to one having ordinary skill at the time the invention was made to modify the combination of Haines in view of Fanney by having the step of disconnecting non-essential electrical loads in the event that the measurement of power flowing through the main switch connecting the power grid to the premises indicates that power draw from the grid is approaching the peak demand threshold as defined by the network utility as disclosed by Hummel in order to maximize power consumption and efficiently manage instances with low power generation and or availability.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Note to Applicant Regarding Claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                  June 29, 2021

/TOAN T VU/Primary Examiner, Art Unit 2836